Case 5:17-cv-02514-JGB-SHK Document 282 Filed 07/23/20 Page 1 of 4 Page ID #:6084


 1   Daniel H. Charest (admitted pro hac vice)
     dcharest@burnscharest.com
 2   TX Bar # 24057803
     Warren Burns (admitted pro hac vice)
 3
     wburns@burnscharest.com
 4   TX Bar # 24053119
     E. Lawrence Vincent (admitted pro hac vice)
 5
     lvincent@burnscharest.com
 6   TX Bar # 20585590
     BURNS CHAREST LLP
 7   900 Jackson St., Suite 500
 8   Dallas, Texas 75202
     Telephone: (469) 904-4550
 9   Facsimile: (469) 444-5002
10
     Counsel for Plaintiffs
11   Additional Counsel on Signature Page
12
                           UNITED STATES DISTRICT COURT
13                        CENTRAL DISTRICT OF CALIFORNIA
14                              EASTERN DIVISION
15
     RAUL NOVOA, JAIME CAMPOS                          Civil Action No. 5:17-cv-02514-JGB-
16   FUENTES, ABDIAZIZ KARIM, and                      SHKx
17   RAMON MANCIA, individually and
     on behalf of all others similarly situated,   DISCOVERY MATTER
18
19                        Plaintiffs,              NOTICE OF LODGING
                                                   PROPOSED ORDER
20                                                 REGARDING STIPULATION
     v.
21                                                 REGARDING ADDITIONAL
     THE GEO GROUP, INC.,                          DEPOSITIONS (ECF NO. 280)
22
                          Defendant.
23
24
25
26
27
28                                                 1
     NOTICE OF LODGING PROPOSED ORDER ON
29   STIPULATION REGARDING
     ADDITIONAL DEPOSITIONS                                              5:17-CV-02514-JGB
30
31
Case 5:17-cv-02514-JGB-SHK Document 282 Filed 07/23/20 Page 2 of 4 Page ID #:6085


 1
 2                               NOTICE OF LODGING
 3         PLEASE TAKE NOTICE that pursuant to Local Rule 5-4.2 and 5-4.4, the
 4   attached proposed order related to the Stipulation Regarding Additional Depositions
 5   (ECF No. 280) is lodged herewith.
 6
 7   Dated: July 23, 2020                         Respectfully submitted,

 8                                          /s/ Daniel H. Charest
 9                                         Daniel H. Charest (admitted pro hac vice)
                                           dcharest@burnscharest.com
10                                         TX Bar # 24057803
11                                         Will Thompson (CA Bar # 289012)
                                           wthompson@burnscharest.com
12                                         Warren Burns (admitted pro hac vice)
                                           wburns@burnscharest.com
13
                                           TX Bar # 24053119
14                                         E. Lawrence Vincent (admitted pro hac vice)
                                           lvincent@burnscharest.com
15
                                           TX Bar # 20585590
16                                         Mallory Biblo (admitted pro hac vice)
                                           mbibl@burnscharest.com
17
                                           TX Bar # 24087165
18                                         BURNS CHAREST LLP
                                           900 Jackson St., Suite 500
19                                         Dallas, Texas 75202
20                                         Telephone: (469) 904-4550
                                           Facsimile: (469) 444-5002
21
22                                         Robert Ahdoot (CA Bar # 172098)
                                           rahdoot@ahdootwolfson.com
23                                         Tina Wolfson (CA Bar # 174806)
24                                         twolfson@ahdootwolfson.com
                                           Theodore W Maya (CA Bar # 223242)
25                                         tmaya@ahdootwolfson.com
26                                         Alex R. Straus (CA Bar # 321366)
                                           astraus@ahdootwolfson.com
27                                         AHDOOT & WOLFSON, PC
28                                            2
     NOTICE OF LODGING PROPOSED ORDER ON
29   STIPULATION REGARDING
     ADDITIONAL DEPOSITIONS                                         5:17-CV-02514-JGB
30
31
Case 5:17-cv-02514-JGB-SHK Document 282 Filed 07/23/20 Page 3 of 4 Page ID #:6086


 1                                         10728 Lindbrook Drive
                                           Los Angeles, California 90024-3102
 2                                         Telephone: (310) 474-9111
                                           Fax: (310) 474-8585
 3
 4                                         Korey A. Nelson (admitted pro hac vice)
                                           knelson@burnscharest.com
 5
                                           LA Bar # 30002
 6                                         Lydia A. Wright (admitted pro hac vice)
                                           lwright@burnscharest.com
 7                                         LA Bar # 37926
 8                                         C. Jacob Gower (admitted pro hac vice)
                                           jgower@burnscharest.com
 9                                         LA Bar # 34564
10                                         BURNS CHAREST LLP
                                           365 Canal Street, Suite 1170
11                                         New Orleans, LA 70130
12                                         Telephone: (504) 799-2845
                                           Facsimile: (504) 881-1765
13
14                                         R. Andrew Free (admitted pro hac vice)
                                           andrew@immigrantcivilrights.com
15                                         TN Bar # 030513
16                                         LAW OFFICE OF R. ANDREW FREE
                                           P.O. Box 90568
17                                         Nashville, TN 37209
18                                         Telephone: (844) 321-3221
                                           Facsimile: (615) 829-8959
19
20                                         Nicole Ramos (admitted pro hac vice)
                                           nicole@alotrolado.org
21                                         NY Bar # 4660445
22                                         AL OTRO LADO
                                           511 E. San Ysidro Blvd., # 333
23                                         San Ysidro, CA 92173
                                           Telephone: (619) 786-4866
24
25                                         Counsel for Plaintiffs
26
27
28                                            3
     NOTICE OF LODGING PROPOSED ORDER ON
29   STIPULATION REGARDING
     ADDITIONAL DEPOSITIONS                                         5:17-CV-02514-JGB
30
31
Case 5:17-cv-02514-JGB-SHK Document 282 Filed 07/23/20 Page 4 of 4 Page ID #:6087


 1                              CERTIFICATE OF SERVICE
 2         On July 23, 2020, I electronically submitted the foregoing document with the
 3   clerk of the court for the U.S. District Court, Central District of California, using the
 4   electronic case filing system. I hereby certify that I have provided copies to all counsel
 5   of record electronically or by another manner authorized by Fed. R. Civ. P. 5(b)(2).
 6
 7                                             /s/ Daniel H. Charest
 8                                            Daniel H. Charest (admitted pro hac vice)
                                              dcharest@burnscharest.com
 9                                            TX Bar # 24057803
10                                            BURNS CHAREST LLP
                                              900 Jackson St., Suite 500
11                                            Dallas, Texas 75202
                                              Telephone: (469) 904-4550
12
                                              Facsimile: (469) 444-5002
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                4
     NOTICE OF LODGING PROPOSED ORDER ON
29   STIPULATION REGARDING
     ADDITIONAL DEPOSITIONS                                              5:17-CV-02514-JGB
30
31
